Citation Nr: 1122859	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  03-23 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back disability to include low back pain with central disc herniation. 

2.  Entitlement to service connection for osteoarthritis of the left knee, to include as secondary to right knee disability.

3.  Entitlement to an evaluation in excess of 20 percent for residuals of a right knee lateral meniscectomy with arthritis.

4.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to September 1983.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from February 2002 and March 2004 rating decisions of the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in December 2009, at which time a remand was ordered to accomplish further development.  

The issues of entitlement to an evaluation in excess of 20 percent for residuals of a right knee disability, entitlement to service connection for a left knee disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The competent and credible evidence does not show that the Veteran's low back disability is causally related to his military service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal, as these claims predated the Court's decision in Dingess.  However, fully compliant notice was later issued in communications dated March 2006 and January 2010.  The claim was thereafter readjudicated in the February 2011 supplemental statement of the case.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  

Moreover, in compliance with the Board's December 2009 remand, the Veteran was provided with VCAA notice in January 2010 with respect to the requirements for establishing a higher disability rating.  Likewise, VA attempted to obtain a medical nexus opinion with respect to the Veteran's claims.  The Veteran was sent a January 2010 letter instructing him that he would soon be scheduled for an examination.  Ultimately VA scheduled an examination in April 2010, for which the Veteran failed to report.  

In a December 2010 statement, the Veteran indicated that he had not received notice of any examinations in connection with his appeal.  In this regard, 
although the record does not contain any letters verifying the Veteran was notified of this scheduled examination, the regular practices of VA do not include maintaining a hard copy of these notices.  Consequently, the mere absence of this notice from the claims file generally cannot be used as evidence demonstrating this notice was not mailed.  See Kyhn v. Shinseki, 23 Vet. App. 335, 339 (2010).  

There is a presumption of regularity of government process that can only be rebutted by clear evidence to the contrary.  Ashley v. Derwinski, 2 Vet. App. 62 (1992).  There is no such clear evidence to rebut the presumption of notification in this case.  Instead, the only evidence arguing against the receipt of this notice is the Veteran's December 2010 statement.  In fact, the Veteran's representative makes no mention of a lack of notice in the March 2011 informal hearing presentation or any other argument to show good cause for the Veteran's failure to appear at his scheduled examination.  The Board further notes that the record does not reflect that the Veteran or his representative have requested another examination.  Therefore, pursuant to 38 C.F.R. § 3.655, the Board must make a decision on the Veteran's claim based on the evidence of record.  Based on the above, despite the lack of a recent VA medical examination results, VA has complied with the December 2009 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, VA's duty to assist insofar as it requires that a medical examination be provided has been fulfilled.  

Further regarding the duty to assist, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service connection- Low Back Disability

In June 2003, the Veteran filed a claim of service connection for a back disability.  He stated that he injured his back in 1983 lifting weights as part of his rehabilitation for his right knee injury.  He had experienced back pain since that time.  

The recent record indicates degenerative changes (arthritis) of the lumbar spine.  As a chronic condition, arthritis would be entitled to presumptive service connection if the disease became manifest to a degree of ten percent or more within one year of separation.  38 C.F.R. §§ 3.307, 3.309.  The regulations governing spine disabilities were revised during the pendency of the appeal, on September 26, 2003.  In 1983, the first post-service year, a compensable degree of arthritis would have been satisfied by a showing of slight limitation of motion of the lumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (1983).  There is no medical evidence of record during the relevant time frame.  The later medical evidence, such as the November 1987 private radiology report, shows normal lumbar spine.  The Veteran has reported that he has experienced pain since 1983.  Pain alone, however, would not meet the requirement for a compensable degree of disability under this regulation.  Therefore, presumptive service connection is not warranted here.

Although the Veteran is not entitled to service connection on a presumptive basis, he is not precluded from establishing service connection for low back disability with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

Direct service connection requires competent and credible evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Private treatment records dated in January 2001 show complaints of low back pain without recent trauma or injury.  He was prescribed a muscle relaxer.  Private medical records diagnosed degenerative disease of the lumbar spine in December 2003.  Later VA treatment records confirm this diagnosis.  Thus, the current disability requirement has been met here.

The second requirement for direct service connection is competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.  Davidson, 581 F.3d 1313.  Service treatment records dated in August 1981, March 1982, and August 1983 reveal complaints of low back pain.  The August 1981 complaint was thought to be a symptom of a urinary tract infection.  The March 1982 complaint was determined to be a symptom of an upper respiratory infection.  However, the August 1983 complaint was found to be a muscular condition, as it had its onset after the Veteran pressed a 220 pound weight for hip strength.  Therefore, the in-service injury requirement has been met.

The third and final requirement for direct service connection is medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Davidson, 581 F.3d 1313.  

In this case, the medical evidence of record does not contain a positive nexus opinion or indeed any medical opinion regarding the cause of his current low back disability.  VA treatment records refer to the Veteran's contention that his back pain began after an injury in service.  However, this is clearly a mere transcription of the lay history provided by the Veteran and does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  As noted above, the Veteran failed to report to his scheduled VA examination in April 2010, thereby thwarting VA's attempt to obtain a medical nexus opinion on this matter.  As the record does not contain evidence of a causal connection between the Veteran's current low back disorder and his military service, service connection is not warranted.

Alternately, service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  As stated above, the Veteran contends that he injured his back in service when lifting weights and that it had been hurting him ever since.  He is competent to provide testimony provide or statements relating to symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The issue then becomes whether the Veteran's lay evidence is found to be credible.   

The Board recognizes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, in this case the records suggest a lack of continuity of low back symptoms.  For example, separation examination in July 1983 showed a normal spine and the Veteran expressly denied recurrent low back pain in a report of medical history completed at that time.  Moreover, private records dated in November 1987 show that the Veteran's spine was x-rayed after complaints of right flank pain for three weeks.  This record does not refer to any complaints of low back pain and, indeed, this radiology report found the Veteran's lumbar spine to be normal.  Given that the Veteran was undergoing an x-ray of his spine, it is unlikely that he would fail to mention an additional low back condition such as chronic, recurrent pain.  Additionally, the Veteran has been service-connected for a right knee disability since November 1983.  Thus, he was aware of the claims process and it is reasonable to expect that if he had been experiencing continuous low back problems since his military service, he would have claimed service connection for that disability during the intervening twenty years.  Thus, continuity of symptomatology is not established in this case.

In sum, after reviewing all the evidence of record, the Board finds that the preponderance of the medical evidence is against service connection for low back disorder, and as such the benefit of the doubt cannot be applied in the Veteran's favor.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The benefit sought on appeal is accordingly denied.  


ORDER

Entitlement to service connection for a low back disability is denied.



REMAND

As noted above, the Veteran failed to report for scheduled VA examinations in April 2010.  The Board is cognizant of the provisions of 38 C.F.R. § 3.655 regarding a claimant's failure to report for medical examinations that call for the denial of an increased rating claim, such as the current right knee disability claim, unless good cause is established as to why the claimant failed to appear.  In this case however, as the Veteran had previously reported for VA examinations on the same issue in January 2002, November 2004, and October 2007, denial as a matter of law is not warranted.

In his January 2011 letter, the Veteran has identified additional VA medical records which he believes support his knee claims.  He indicates that these more recent records, including a February 2010 record of his appointment with a VA Orthopedic Surgeon, address both the severity of his right knee disability and the causal relationship between this disability and his left knee disability.  As these questions are at the heart of the claims at issue, this record in particular would be highly probative.  Moreover, as VA treatment records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Currently, the most recent VA treatment record in the claims folder is dated December 2008.  Therefore, requests for VA medical records should be made to ensure that all pertinent evidence is reviewed.

Finally, when the appeal was last before the Board in December 2009, it was determined that a claim of entitlement to TDIU was a component of the increased rating claim in this case.  The RO was instructed to adjudicate such TDIU claim.  Although appropriate notice was furnished in a January 2010 letter, the subsequent February 2011 supplemental statement of the case did not adjudicate that issue.  In this regard, it is noted that remand instructions of the Board are neither optional nor discretionary. Stegall v. West, 11 Vet. App. 268 (1998).  Thus, remand is required to accomplish the adjudication requested by the Board back in December 2009.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from Long Beach VAMC not previously obtained, particularly those dated after December 2008 pertaining to the Veteran's bilateral knee disabilities.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, this should be documented in the record and communicated to the Veteran.

2.  After the above development is completed, adjudicate the claims of entitlement to an increased rating for a right knee disability, entitlement to service connection for a left knee disability, and entitlement to TDIU.  If the benefits sought are denied, provided the Veteran and his representative a supplemental statement of the case, with an appropriate period for response, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


